Citation Nr: 0817492	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  97-10 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression or other nervous disorder.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from November 16, 1967 to 
February 13, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO), which denied the benefit sought on 
appeal.

The veteran appealed, and in July 2003, the Board remanded 
the case to the RO for further development.  In an August 
2004 decision, the Board denied service connection for an 
acquired psychiatric disorder to include depression or other 
nervous disorder.  However, in January 2005, the Board 
vacated its August 2004 decision, and remanded the claim for 
additional development.  In December 2006, the Board denied 
the claim.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In January 2008, while his case was 
pending at the Court, the VA's Office of General Counsel and 
the appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's December 2006 
decision.  That same month, the Court issued an Order 
vacating the December 2006 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the joint motion is not clear.  The Board 
initially notes that in November 2005, the RO sent a second 
request to the Social Security Administration (SSA) to 
provide for any disability decisions, and supporting records, 
for the veteran.  The SSA's records have still not been 
associated with the claims files, and there is no indication 
of a response from the SSA.  On remand, attempts to retrieve 
these records must continue until the SSA's records are 
obtained, or until such time as the RO concludes in writing 
that these records do not exist, or that further attempts to 
obtain them would be futile.  See Murinscak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992); 38 C.F.R. § 3.159(d) (2007).  

In a May 1997 rating decision, the RO denied claims for 
service connection for arthritis and peripheral neuropathy, 
with supplemental statements of the case issued in May 1997, 
June 1998, and September 1999.  The issue was not appealed to 
the Board.

In the introduction to the Board's December 2006 decision, 
the Board stated that the veteran appeared to have raised 
(again) the issue of entitlement to service connection for 
arthritis and peripheral neuropathy as related to his pes 
planus.  The Board noted that these claims had not been 
adjudicated by the agency of original jurisdiction, and 
referred them to the RO for appropriate action.  

In its December 2006 decision, the Board denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder to include depression or other nervous disorder.   

The Joint Motion states that the claims files include some 
medical evidence which links the veteran's depression to 
peripheral neuropathy.  The Joint Motion indicates that it 
was agreed that the claim on appeal (for service connection 
for an acquired psychiatric disorder) was therefore 
"inextricably intertwined" with the raised claim for 
service connection for peripheral neuropathy.  The Joint 
Motion indicates that the issue on appeal must therefore be 
remanded to allow for adjudication of the peripheral 
neuropathy claim prior to adjudication of the claim for 
service connection for an acquired psychiatric disorder, 
notwithstanding the fact that the issue had already been 
fully adjudicated by the RO.  The fact that the issue had 
been addressed by the RO in a prior rating action was not 
cited in the joint motion. 

In any event, the case is REMANDED for the following action:

1.  The Social Security Administration 
(SSA) should be contacted and requested 
to provide its decision awarding benefits 
to the veteran, as well as all supporting 
medical documentation that was utilized 
in rendering the SSA's decision.  If 
these records are determined not to be 
available, a formal written 
unavailability memorandum must be added 
to the claims files, and the appellant 
must be so notified, and provided with an 
opportunity to respond.  See 38 C.F.R. § 
3.159(d), (e) (2007).  

2.  Develop and adjudicate the issue of 
service connection for peripheral 
neuropathy on a direct and secondary 
basis, to include the issue of whether 
the claim is new and material is needed 
to reopen the claim.  

3.  After the claim for service 
connection for peripheral neuropathy has 
been adjudicated, readjudicate the claim 
on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



